Order of Appellate Term affirming judgment and order of the Municipal Court reversed upon the law and the facts, with costs, and the complaint dismissed as to defendant Harris, with costs. The contract sued upon disclosed that it was an obligation of the Viopake Company, Inc., and not of defendant Harris individually and that it contained no agreement of defendant Harris to be personally obligated to make any payments to plaintiff under it. It disclosed he was acting on behalf of a principal whom he named and that he was not acting in his own individual behalf with respect to such payments. (Hall v. Lauderdale, 46 N. Y. 70, 74; Ell Dee Clothing Co. v. Marsh, 247 id. 392, 397; 14a C. J. § 2543.) Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.